                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

 JEFFREY S. RAPP,

                      Plaintiff,                     CV 18-16-BU-BMM
 vs.

 HAMPTON MANAGEMENT LLC,                       ORDER ADOPTING MAGISTRATE
                                                  JUDGE’S FINDINGS AND
                      Defendants.                  RECOMMENDATIONS




       Pro se Plaintiff Jeffrey Rapp filed the following motions: (1) “Motion to

Compell One Awnser Supplimental Motion for Summary Judgment” (doc. 36); (2)

“Motion for Summary Judgment” (doc. 43); and (3) “Motion to Compell Authors

of Slander to Participate in Joint Depositions” (doc. 44.) Because they are

procedurally and substantively flawed, Plaintiff’s motions are properly denied.

       United States Magistrate Judge Jeremiah Lynch issued Findings and

Recommendations in this matter on October 16, 2018. (Doc. 48.) Judge Lynch

determined that after construing Rapp’s pleadings liberally, and giving him the

benefit of any doubt, Rapp had not satisfied the requirements to obtain summary

judgment. Id. at 4. Judge Lynch reasoned that Rapp had not supported either

summary judgment motion with evidentiary materials, citations to the record, or
                                          1
identify facts on which his motions are premised. Id. Accordingly, Judge Lynch

recommended Rapp’s motions for summary judgment (docs. 36 and 43) be denied.

Further, Judge Lynch determined that Rapp failed to meet and confer with defense

counsel regarding the subject matter of his motions to compel. Id. at 6. Thus,

Rapp’s motions to compel failed to satisfy the meet and confer requirements of the

federal and local rules governing discovery. Id. There is also no indication that

Rapp issued a proper discovery request. Id. For these reasons, Judge Lynch denied

Rapp’s motions to compel (docs. 36 and 44.)

      The Court has reviewed Judge Lynch’s Findings and Recommendations for

clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Lynch’s Findings

and Recommendations, and adopts them in full.

      IT IS ORDERED that Judge Lynch’s Findings and Recommendations

(Doc. 48), are ADOPTED IN FULL.

      DATED this 29th day of October, 2018.




                                          2
